— The opinion of the Court was delivered by
Green, J. :
We are of opinion that the learned Court below was entirely correct in the interpretation given to the deed from Sadie E. Coyle and others to William A. Coyle.
It is scarcely possible to add to the reasons so well ex*293pressed in the exhaustive opinion of the Court. The question is one of interest, and does not appear to us as involving any serious doubt as to the meaning of the parties. The grantors commence by describing themselves as heirs of William Coyle, and the property conveyed was acquired by descent from him.
In defining the subject of the conveyance, after describing the tract by its boundaries and quantity, they add, in immediate connection, and as a part of the same sentence, the following: “ Being the same land formerly owned by William Coyle, deceased, and said first parties hereby conveying their interest as heirs of said deceased.”
These last words must have been inserted for some purpose. The courts have no right to reject them. We must give them a reasonable interpretation, and enforce them according to their meaning.
What, then, is their meaning % The natural import of the words is that the interest conveyed is the interest which the grantors held by virtue of their relation as heirs of William Coyle. This is what the words explicitly declare, and unless there are other words in the deed in hostility with this meaning, we are bound to construe them according to their- plain import. When they said, at the beginning of the descriptive sentence, that they released all their right, title, and interest, the grantors must be intended as meaning the whole, as distinguished from something less than the whole, of the interest immediately thereafter defined.
That interest, as we have seen, was their interest in the land as heirs of William Coyle. The literal words, then, which describe the subject of the release, declare it to be all the interest which the grantors held as heirs of William Coyle in a tract of one hundred and eighteen acres of land formerly owned by him.
As if to make this reading absolutely conclusive, the next sentence in the deed declares that Robert E. Coyle, one of the grantors, conveys not only his interest as heir of William Coyle, but also the undivided half of James W. Coyle’s interest, which was conveyed to Robert by deed of July, 1867.
These words would be mere surplusage, and entirely senseless, if all the interest of all the grantors had previ jusly passed. The very fact that this additional interest was specifically mentioned proves that it was not included, and was not supposed to be included, in the previous language of the deed.
The three single sisters held a certain interest in the share *294of tlieir brother, ManassaB. Coyle, under his will, and they also held their shares, one ninth each, by descent, as heirs of William A. Coyle. These were two distinct interests, the latter of which was released by words of express mention, and the former of which was in no way alluded to, or described, in any part of the deed.
In these circumstances, to deprive them, by mere implication, of their interest in Manassa’s share, would be doing violence, not only to the express terms of the grant, but also to the most familiar and elementary principles of construction.
There may be some question arising under the will of Manassa as to the precise interest taken by the sisters, but as they are all living, and the defendant, upon our view of the deed, has no interest in that question, and the persons who are interested in it are not before us, we forbear its consideration at this time as against the defendant. We think Sadie E. Coyle was entitled to one third of one ninth of the land in question while she is alive and single.
Judgment affirmed.